DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 127, 128, 200, 230, 605, 607 and 608.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10 are objected to because of the following informalities:
With respect to claim 8, line 2:  The “second end engagement” should be –the second end engagement portion
With respect to claim 9, line 1, the dependency of the claim is unclear as no claim is listed.
With respect to claim 10:
1)  Line 1:The dependency of the claim is unclear as claim 10 depends from itself.
2)  Line 2:  The “second end engagement” should be –the second end engagement portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chan et al. (8,624,389).
With respect to claim 1, Chan discloses a modular encapsulated lighting system with integrated heat sink comprising: a light emitting diode (LED) [50]; a first integrated circuit (IC) board [20] extending in a longitudinal direction from a first end having a first end engagement portion [340] to a second end having a second end engagement portion [440], the LED [50] disposed on a first IC board surface of the first IC board [20] and presenting a set of LED exposed surfaces; and an encapsulation material [60] disposed on the set of LED exposed surfaces and further disposed on a first IC board surface area surrounding the set of LED exposed surfaces [figure 1]; wherein: the first end engagement portion [340] of the first IC board is configured to engage a second end engagement portion [440] of a second IC board and the second end engagement portion [440] of the first IC board is configured to engage a first end engagement portion [340] of a second IC board, the second IC board of substantially similar configuration to the first IC board [figure 1]; and the first IC board receives thermal energy from the LED [50: inherently the LED produces thermal energy.  The 
With respect to claim 2, Chan discloses the first IC board [20] surface area is substantially all of the first IC board surface except for the first IC board surface in contact with the LED [50; figure 1].
With respect to claim 8, Chen discloses the first end comprises a first end contact terminal [340] and the second end comprises a second end contact terminal [440], the first end contact terminal [340] configured to form an electrical connection with a second end contact terminal [440] of a second IC board and the second end contact terminal [440] configured to form an electrical connection with a first end contact terminal [340] of the second IC board [figure 1; note column 2, lines 34-38].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chan et al. (8,624,389).
With respect to claim 3, Chan does not disclose the material which forms the first IC board.  It is well known to use aluminum to form an IC board as it has desirable 
With respect to claim 4, Chan does not disclose the IC board is controlled remotely by the user.  Turning LED lights on and off remotely by a user is well known in the art and can be actuated by tripping sensor switches or by remote control using IR or Bluetooth devices.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Chan so the first IC board is controlled remotely by a user, so a user may control the illumination in his environment.
With respect to claim 10, Chan discloses the first end engagement portion [340] of the first IC board [20] and the second end engagement portion [440] of the second IC board engage each other with a mortise and Tenon engagement system [figure 1] but does not disclose the claimed tongue and groove engagement.  A tongue and groove engagement system would have been obvious in view of the mortise and Tenon engagement system of Chan as it offers a greater surface area and a more firm connection to engagement system.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Chan to include a tongue and groove engagement in place of the mortise and Tenon engagement system to increase the surface area of the connection and a more firm connection to engagement system. 

Claim 5-7, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chan et al. (8,624,389) in view of Ing et al. (2011/0068709).
With respect to claim 5, Chan does not disclose the claimed control device.  Ing in a similar illumination device, discloses the system is configured to communicate with an LED driver [19; figure 9] comprising a processor [19b which inherently stores control instructions for the LED], Chan does not disclose the processor stores a set of multi-channel dim curves comprising a set of control instructions for the LED.  Ing in a similar illumination device, discloses the system is configured to communicate with an LED driver [19; figure 9] comprising a processor [19b-control IC that inherently contains control instructions] which activates local dimming [paragraph 0036 and 0041] and controls the LEDs.  Ing is silent as to the multi-channel dim curves with control instruction for the LEDs.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a specific control instruction and/or dim curve for a specific application including the one by applicant in the device of Chan since it has been held that selecting a specific or known material on the basis of suitability in the intended use as a matter of obvious choice of design.
With respect to claim 6, neither Chan nor Ing disclose the claimed dimmer.  Dimmers in electrical communication with LED devices are known in the art and allow a user to select amount of dimming and thus the output of the LED device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made include a dimmer in communication with the LED driver in the device of Chan modified by Ing to selects the set of control instructions and thus to select amount of dimming and thus the output of the LED device.  
claim 7, neither Chan nor Ing disclose the set of control instructions is selectable by a user.  Having a user selesct the control instructions and for the amount of dimming and thus the output of the LED device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made include to alter the device of Chan modified by Ing to allow a user to select the control instructions and thus to select amount of dimming and thus the output of the LED device.  
With respect to claim 11, Chan discloses a method of controlling a modular encapsulated lighting system with integrated heat sink, the method comprising: providing a modular encapsulated lighting system comprising [100]: a first light emitting diode (LED) [50]; a first IC board [20] extending in a longitudinal direction from a first end having a first end engagement portion [340] to a second end having a second end engagement portion [440], the first LED [50] disposed on a first IC board surface of the first IC board [20] and presenting a set of first LED exposed surfaces; and an encapsulation material [60] disposed on the set of first LED exposed surfaces and further disposed on a first IC board surface area surrounding the set of first LED exposed surfaces [figure 1]; inherently affixing the modular encapsulated lighting system to a light fixture.  
Chan does not disclose the claimed control device.  Ing in a similar illumination device, discloses the system is configured to communicate with an LED driver [19; figure 9] comprising a processor [19b-control IC that inherently contains control instructions] which activates local dimming [paragraph 0036 and 0041] and controls the LEDs.  Ing is silent as to the multi-channel dim curves with control instruction for the LEDs.  It would have been obvious to one of ordinary skill in the art to have selected a 
With respect to claim 12, neither Chan nor Ing disclose the set of control instructions is selectable by a user.  Having a user selesct the control instructions and for the amount of dimming and thus the output of the LED device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made include to alter the device of Chan modified by Ing to allow a user to select the control instructions and thus to select amount of dimming and thus the output of the LED device.  
With respect to claim 13, neither Chan nor Ing disclose the claimed dimmer.  Dimmers in electrical communication with LED devices are known in the art and allow a user to select amount of dimming and thus the output of the LED device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made include a dimmer in communication with the LED driver in the device of Chan modified by Ing to selects the set of control instructions and thus to select amount of dimming and thus the output of the LED device.  
With respect to claim 14, in the device of Chan modified by Ing, Ing discloses an LED driver (19v, figure 9) but does not disclose the LED driver is a two channel LED driver.  Two channel drivers are used to power multiple LED devices or to power tunable LEDs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device of Chan modified by Ing to have a two channel LED driver, to allow multiple LED devices to be separately powered or to allow 
With respect to claim 15, Chan modified by Ing, both Chan and Ing disclose LED light fixture.  However, neither Chan nor Ing does not disclose a two channel LED light fixture.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device of Chan modified by Ing to have a two channel LED light fixture, to allow each channel to be powered separately to create greater diversity of light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
With respect to claim 16, Chan does not disclose the material which forms the first IC board.  It is well known to use aluminum to form an IC board as it has desirable thermal properties.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Chan so the first IC board comprises an aluminum substrate so the board would have desirable thermal properties.   
With respect to claim 17, Chan does not disclose the material which forms the first IC board.  It is well known to use aluminum to form an IC board as it has desirable thermal properties.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Chan so the first IC board comprises an aluminum substrate so the board would have desirable thermal properties.   
With respect to claim 18, Chan does not disclose the encapsulation material [60] is extruded silicon.  Extruded silicon is a well-known encapsulation material.  It would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chan et al. (8,624,389) in view of Ing et al. (2011/0068709) and further in view of Whitehouse et al. (2009/0200966).
With respect to claim 9, neither Chan nor Ing disclose the encapsulation material [60] is extruded silicon and the system is substantially waterproof.  Whitehouse discloses, in a similar modular encapsulated lighting system having an LED on an IC which is encapsulated with sealant, the LEDs would be waterproof because they would be protected by the sealant [paragraph 0073].  Extruded silicon is a well-known encapsulation material.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the well-known material extruded silicon as the encapsulation material in the device of Chan modified by Ing, as taught by Waterhouse, which would make the device substantially waterproof.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chan et al. (8,624,389) in view of Whitehouse et al. (2009/0200966).
With respect to claim 19, Chan does not discloses the encapsulation material [60] is extruded silicon and the system is substantially waterproof.  Whitehouse discloses, in a similar modular encapsulated lighting system having an LED on an IC which is encapsulated with sealant, the LEDs would be waterproof because they would be 
With respect to claim 20, Chan discloses a modular encapsulated lighting system with integrated heat sink, the system comprising: a light emitting diode (LED) [50]; a first IC board [20] extending in a longitudinal direction from a first end having a first end engagement portion [340] to a second end having a second end engagement portion [440], the LED [50] disposed on a first IC board surface of the first IC board  [20] and presenting a set of LED exposed surfaces; and an encapsulation material [60] disposed on the set of LED exposed surfaces and further disposed on a first IC board surface area surrounding the set of LED exposed surfaces [figure 1], wherein: the first end engagement portion [340] of the first IC board [20] is configured to engage a second end engagement portion [440] of a second IC board [20] and the second end engagement portion [440] of the first IC board [20] is configured to engage a first end engagement portion [340] of a second IC board [20], the second IC board [20] of substantially similar configuration to the first IC board [20; figure 1]; the first IC board receives thermal energy from the LED [50: inherently the LED produces thermal energy.  The substrate, 20, is formed of “ceramics having a high thermal dissipation coefficient (column 1, lines 63-64) which would inherently receive the thermal energy]; and Chan does not disclose the material which forms the first IC board.  It is well known to use aluminum to form an IC board as it has desirable thermal properties.  It would have 
Chan does not disclos the encapsulation material [60] is extruded silicon and the system is substantially waterproof.  Whitehouse discloses, in a similar modular encapsulated lighting system having an LED on an IC which is encapsulated with sealant, the LEDs would be waterproof because they would be protected by the sealant [paragraph 0073].  Extruded silicon is a well-known encapsulation material.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the well-known material extruded silicon as the encapsulation material in the device of Chan, as taught by Waterhouse, which would make the device substantially waterproof.
Chan discloses the first end engagement portion [340] of the first IC board [20] and the second end engagement portion [440] of the second IC board engage each other with a mortise and Tenon engagement system [figure 1] but does not disclose the claimed tongue and groove engagement.  A tongue and groove engagement system would have been obvious in view of the mortise and Tenon engagement system of Chan as it offers a greater surface area and a more firm connection to engagement system.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Chan to include a tongue and groove engagement in place of the mortise and Tenon engagement system to increase the surface area of the connection and a more firm connection to engagement system. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chin (2014/0198494) discloses a device comprising an LED [142], substrate [110], encapsulation material [150] and engagement ends [figures 5-6 and 9-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LAURA K TSO/Primary Examiner, Art Unit 2875